Case 2:17-cv-03445-SJF-ARL Document 105 Filed 05/12/20 Page 1 of 2 PageID #: 4063


  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------X
  CROWN CASTLE NG EAST LLC,

                            Plaintiff,
                                                                JUDGMENT
                                                                CV 17-3445 (SJF)(ARL)
          - against -

  THE TOWN OF OYSTER BAY, THE
  TOWN OF OYSTER BAY PLANNING
  BOARD, RICHARD LENZ, in his official
  capacity as Commissioner of the Town of
  Oyster Bay Highway Department and
  Department of Public Works, and JOHN
  BISHOP, in his official capacity as Deputy
  Commissioner of the Town of Oyster Bay
  Highway Department,

                             Defendants.
  ----------------------------------------------------------X

          An Order of Honorable Sandra J. Feuerstein, United States District Judge, having been

  filed on May 12, 2020, accepting in its entirety the February 21, 2020 Report and

  Recommendation of United States Magistrate Judge Arlene R. Lindsay; dismissing in their

  entirety plaintiff’s claims pursuant to the Telecommunications Act (Counts I, II, III, IV, and V)

  for lack of subject matter jurisdiction; granting the branches of defendants’ motion seeking

  summary judgment on plaintiff’s remaining claims pursuant to Rule 56 of the Federal Rules of

  Civil Procedure to the extent that: (A) defendants are granted judgment as a matter of law

  dismissing plaintiff’s claims pursuant to 42 U.S.C. § 1983 (“Section 1983”) (Counts VII, VIII

  and IX) in their entirety with prejudice, and (B) the Court declines to exercise supplemental

  jurisdiction over the remaining state law claims in this action, including defendants’

  counterclaims, and those claims are dismissed in their entirety without prejudice pursuant to 28

  U.S.C. § 1367(c); denying plaintiff’s motion for summary judgment pursuant to Rule 56 of the

  Federal Rules of Civil Procedure; denying as moot plaintiff’s motion to strike the declaration and
Case 2:17-cv-03445-SJF-ARL Document 105 Filed 05/12/20 Page 2 of 2 PageID #: 4064


  expert report of rebuttal expert Roger Mascettis; and directing the Clerk of the Court to enter

  judgment in accordance with the May 12, 2020 Order and close this case, it is

          ORDERED AND ADJUDGED that plaintiff Crown Castle NG East LLC take nothing

  of defendants the Town of Oyster Bay, the Town of Oyster Bay Town Board, Richard Lenz, and

  John Bishop; that plaintiff’s claims pursuant to the Telecommunications Act (Counts I, II, III,

  IV, and V) are dismissed in their entirety for lack of subject matter jurisdiction; that the branches

  of defendants’ motion seeking summary judgment on plaintiff’s remaining claims pursuant to

  Rule 56 of the Federal Rules of Civil Procedure is granted to the extent (A) that defendants are

  granted judgment as a matter of law dismissing plaintiff’s claims pursuant to 42 U.S.C. § 1983

  (“Section 1983”) (Counts VII, VIII and IX) in their entirety with prejudice, and (B) that the

  Court declines to exercise supplemental jurisdiction over the remaining state law claims in this

  action, including defendants’ counterclaims, and those claims are dismissed in their entirety

  without prejudice pursuant to 28 U.S.C. § 1367(c); that plaintiff’s motion for summary judgment

  pursuant to Rule 56 of the Federal Rules of Civil Procedure is denied; that plaintiff’s motion to

  strike the declaration and expert report of rebuttal expert Roger Mascettis is denied as moot; and

  that this case is closed.


  Dated: May 12, 2020
         Central Islip, New York


                                                                DOUGLAS C. PALMER
                                                                CLERK OF THE COURT
                                                        By:     /s/ James J. Toritto
                                                                Deputy Clerk




                                                    2
